DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of a Request for Continued Examination (RCE) filed 2/9/21.
A new IDS has been filed 2/9/21.
3. Claims 1, 3-6, 8-20 are pending of which claims 1, 6 and 11 are independent.

Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on 2/9/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance and reasons for allowance
5. The new IDS of 2/9/21 has been reviewed and signed.
6.    Claims 1, 6 and 11 are allowed. The other claims are allowed by virtue of their dependence on claims 1, 6 and 11.
7.    The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claims 1 and 6:
An X-ray apparatus/method, comprising:
a detector, which comprises an array of sensor elements having a predefined pitch, and is positioned on a second side of the sample, opposite the first side, so as to receive at least a portion of the X-rays that have been transmitted through the sample and wherein the actuator is configured to step the detector across the range of positions with a resolution that is finer than the predefined pitch.

Claim 11:
An X-ray apparatus, comprising:
a second mount made of a material that is transparent to the X-rays and one or more pieces of an X-ray opaque material held within the second mount, such that the X-ray opaque material is entirely surrounded by the material that is transparent to the X-rays,
wherein the beam blocker is positionable so that the X-ray opaque material at least attenuates the X-rays in a part of the range of angles, while the X-rays at the angles surrounding the at least attenuated part of the range pass through the mount to the detector.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Relevant prior art

8. Gellineau et al. (US 20180106735) disclose an X-ray apparatus and method comprising a mount, an X-ray source and detector but fail to disclose a detector, which comprises an array of sensor elements having a predefined pitch, and is positioned on a second side of the sample or the actuator is configured to step the detector across the range of positions with a resolution that is finer than the predefined pitch or the second mount and beam blocker positioning as in claim 11.

In the instant invention, the sensitivity of the X-ray scattering systems and their angular resolution is improved so that small geometric changes in high-aspect ratio features such as trenches and holes in a semiconductor wafer, can be detected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884